        Case 5:18-cv-00231-MTT Document 67 Filed 10/08/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

KIMBERLY M. ROSE,                      )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     Civil Action File No.
                                       )     5:18-cv-00231-TES
CHRISTIAN R. LIVINGSTON,               )
                                       )
                                       )     TRIAL BY JURY OF TWELVE
      Defendant.                       )     DEMANDED

DEFENDANT CHRISTIAN R. LIVINGSTON’S DEPOSITION PAGE AND
    LINE DESIGNATIONS AND OBJECTIONS TO PLAINTIFF’S
         DEPOSITION PAGE AND LINE DESIGNATIONS

      NOW COMES Christian R. Livingston (hereinafter “Defendant”), and files

her Deposition Page and Line Designations and Objections to Plaintiff’s Deposition

Page and Line Designations, showing this Honorable Court as follows:

      Counsel for Defendant worked collaboratively with Counsel for Plaintiff to

identify the portions of Dr. Robert Chapdelaine’s deposition that each side would

want to present at trial. Counsel also worked to resolve any potential objections

prior to Plaintiff’s filing of her Deposition Page and Line Designations. Plaintiff’s

Deposition Page and Line Designation includes much of Defense Counsel’s cross-

examination of Dr. Chapdelaine, as agreed by the parties. Defendant therefore
         Case 5:18-cv-00231-MTT Document 67 Filed 10/08/20 Page 2 of 4




adopts Plaintiff’s Deposition Page and Line Designations, except as objected to

below.

      Defendant objects to the presentation of the testimony located at Page 33, Line

1 through Page 33, Line 7 and Page 33, Line 12 through Page 33, Line 19 of Dr.

Chapdelaine’s deposition. As shown at Page 33, Lines 8-9, Counsel for Defendant

objected to Plaintiff’s questioning at Page 33, lines 1-6 on the grounds that it had

been asked and answered on Page 27, line 5 through Page 29, Line 11. Dr.

Chapdelaine gave a comprehensive answer to Plaintiff’s counsel’s initial question

and, after a short break, Plaintiff’s counsel repeated the same question and elicited

the same, although shorter, response. This is duplicative testimony and should be

excluded on the grounds that the question had been asked and answered.

      Defendant objects to the presentation of the testimony located at Page 43, Line

13 through Page 43, Line 24 and Page 47, Line 17 through Page 49, Line 9 of Dr.

Chapdelaine’s deposition. Defendant has filed a Motion in Limine showing that Dr.

Chapdelaine is not qualified to opine that this accident caused Plaintiff to sustain a

pulmonary embolism. Defendant expressly adopts, by reference, the argument and

citation to authority contained within that Motion in Limine as if fully contained

herein. Because Dr. Chapdelaine is utterly unqualified to offer any causation

testimony regarding the pulmonary embolism, the above-cited testimony should be

excluded at trial. In the event that Defendant’s Motion in Limine is denied,
        Case 5:18-cv-00231-MTT Document 67 Filed 10/08/20 Page 3 of 4




Defendant expressly requests that Defense Counsel’s cross-examination of Dr.

Chapdelaine located at Page 47, Line 17 through Page 49, Line 9 be admitted.

      Respectfully submitted this 8th day of October, 2020.

                               McGREW MILLER BOMAR & BAGLEY, LLC

                               By:   /s/Wayne D. McGrew, III
                                     WAYNE D. MCGREW, III
                                     Georgia Bar No. 493216
                                     SAMUEL E. BRITT, III
                                     Georgia Bar No. 772418
                                     Attorneys for Defendant
                                     CHRISTIAN R. LIVINGSTON
50 Hurt Plaza SE, Suite 1200
Atlanta, Georgia 30303
404-410-8410 (Phone)
404-465-3355 (Fax)
        Case 5:18-cv-00231-MTT Document 67 Filed 10/08/20 Page 4 of 4




                          CERTIFICATE OF SERVICE
      I hereby certify that I have this day served a copy of the within and foregoing

pleading upon all parties via CM/ECF and by depositing in US Mail, addressed to

counsel of record as follows:

                                   Jon R. Hawk Sr.
                                Jon R. Hawk, Sr., LLC
                                230 Northside Crossing
                                Macon, Georgia 31210

                                  Cubbedge Snow
                                 Martin Snow LLP
                                   240 3rd Street
                                Macon, Georgia 31201

                                  Trey Moody
                           S.E. “Trey” Moody, III P.C.
                                921 Carroll Street
                              Perry, Georgia 31069

      This 8th day of October, 2020.

                                  McGREW MILLER BOMAR & BAGLEY, LLC

                                  By:   /s/Wayne D. McGrew, III
                                        WAYNE D. MCGREW, III
                                        Georgia Bar No. 493216
                                        SAMUEL E. BRITT, III
                                        Georgia Bar No. 772418
                                        Attorneys for Defendant
                                        CHRISTIAN R. LIVINGSTON
50 Hurt Plaza SE, Suite 1200
Atlanta, Georgia 30303
404-410-8410 (Phone)
404-465-3355 (Fax)
